DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	No formal and proper IDS form has been filed for the record; the references listed in [0010] of the specification have been considered. 

Response to Preliminary Amendments/Status of Claims
Claims 1-25, filed on 08/23/2021, are under consideration. Claims 3-6, 8-11, 13, 15-16 and 18-22 are amended to remove multiple dependencies and no claims are added or canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. (US 2018/0170831).

Regarding claims 1-2, 10-16 and 21-24, Jan teaches a method and apparatus for methylation of toluene and methanol within an integrated aromatic complex (Fig. 1 labels 80, 82 and 27 and [0024], [0026], [0031]): “Various embodiments are directed to apparatuses and processes for producing a xylene isomer product in an aromatic complex having an integrated alkylation zone, wherein the process comprises reacting oxygenates with an aromatic feedstock in a methylation zone under alkylation condition in the presence of a catalyst composition in an alkylation catalyst bed to provide a product stream comprising the xylene isomer. In an aspect, the aromatic feedstock may include toluene. In another aspect, the aromatic feed stock may include benzene. In an embodiment, the aromatic feedstock may include both benzene and pressure of from about 10 kPa to 10,000 kPa , preferably from about 140 kPa to 6000 kPa and more preferably from about 300 kPa to about 3000 kPa. The alkylation conditions may further include a weight hourly space velocity (WHSV) of from 0.1 to 10 hr-1, preferably from about 0.5 to 4 hr-1 and more preferably from about 1 to 2 hr-1 . Also , the alkylation conditions may include an aromatic feedstock to oxygenate molar ratio of from about 0.5:1 to 10:1, preferably from about 1:1 to 6:1 and more preferably from about 1.5:1 to 4:1 . In an embodiment, the alkylation conditions may comprises a maximum temperature of less than about 500° C., of pressure of about 100 kPa to 6,000 kPa, and a toluene to methanol molar ratio of from about 1:2 to 6:1. The oxygenates may be selected from the group consisting of a methanol, a dimethylether and … The catalyst may include a zeolite selected from a member of the group consisting of UZM-8, UZM-37, MCM-22, MCM-49, UZM-56. In some embodiments, MWW topology may be selected. In an aspect, the catalyst may include a MCM-22 zeolite and the product stream may comprise para-xylenes”—see [0024].
The reaction conditions being at a pressure of up to 10,000 kPa, such as 6,000 kPa, [0031] overlaps the claimed pressure being at least 4,200 kPa, such as 4,650-8,500 kPa, as recited in pending claims 1, 2 and 23. The reaction conditions being at a temperature of preferably 260-320°C [0031] overlaps the claimed temperature of 250-400°C in pending claim 12 and 200-500°C in pending claims 11 and 23. The disclosed WHSV being 0.1-10 hr-1 [0031] overlaps the claimed ranges of 5-10 hr-1 in pending claim 15. The ratio of toluene (aromatic) to ethanol (methylating agent) can be 4/1 [0031] which reads on the claimed R(a/m) is equal to 4 as recited in pending claims 13-14. Purity of toluene (e.g. from the toluene column of Jan, label 27 in Fig. 1 and as discussed in [0030]) is expected to have more than 90 wt% toluene which reads on pending claim 21. 
The disclosed catalyst being MWW framework type zeolite reads on the claimed catalyst as recited in pending claims 22 and 24. The process is conducted in a fixed bed [0031] which reads on pending claim 10. 
Regarding claim 16, Jan teaches in [0032]: “The toluene column 26 produces a product stream in line 28 which may include para-xylene, meta-xylene, ortho-xylene and ethylbenzene. The product stream may further comprise unconverted methanol including dehydrated form of methanol… In an embodiment, unconverted methanol may be recovered and recycled back to toluene methylation unit 80. The product stream stripped off oxygenates in line 28 passes via 

Regarding claims 3 and 25, it is noted that Jan does not explicitly suggest increasing the pressure of the reactor overtime or starting at pressure below 4200 kPa and then increase the pressure to above 4200 kPa. However, catalyst deactivation overtime is recognized in the art and typically considered during operations. The increase of pressure allows increasing the gaseous reactant concentration in the reaction (e.g. methanol and DME) which can be viewed as a way to compensate for catalyst deactivation. Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Jan by increase pressure with time-on-stream to increase the concentration of gaseous reactants and to mitigate catalyst activity loss during the alkylation method. 

Regarding claims 4-9, the limitations directed to catalyst deactivation rate, catalyst aging rate, as well as xylene yield are considered results of the method disclosed by Jan and recited in the pending claims rejected above. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."—see MPEP 2145 II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. as applied to claim 16 above, and further in view of Brown et al. (US 6,506,954).

garding these claims, Jan is considered generic with regards to the details of how methanol, DME, and water (by-product of methanol conversion to DME in the methylation/alkylation reaction) are being separated (i.e. separating DME from an aqueous phase) and what streams are being recycled from these consecutive separations, as recited in the above claims.
However, Brown suggest that the effluent from aromatic methylation is handled such that it produces fractions comprises aqueous methanol and DME, some which are being and can recycled back to the methylation reaction.
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified the method/apparatus of Jan with the details of Brown, as it relates to the handling of the streams that comprise aromatic alkylation/methylation product, such modification involves applying known separation techniques with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02. It is also obvious to recycle any stream that comprises starting material, such as methanol and/or DME and/or toluene and/or benzene because recycle is commonly practiced in the chemical art to increase feed material utilization in reactions, to reduce waste and disposal volume, and to reduce additional downstream handling of these chemicals.
For example, oxygenate separation from aromatic methylation effluent is disclosed by Zheng et al. (US 2013/0253245 paragraph [0038] and labels 7-8 and 10; and related US 9,006,506) —this reference is cited but not relied upon in the rejection. The oxygenates in the effluent (methanol and DME) are separated and recycled to extinction (to further react these oxygenates) which can simplify downstream oxygenate separation and handling. 

	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772